 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   MICHAEL ARCHULETA,                       Case No. CV 19-04503 R (RAO)
12                       Petitioner,
13          v.                                JUDGMENT
14   R. C. JOHNSON,
15                       Respondent.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   without prejudice for the reasons set forth in the related Order Summarily Dismissing
19   Successive Petition for Writ of Habeas Corpus for Lack of Jurisdiction and Denying
20   Certificate of Appealability.
21

22   DATED: May 30, 2019
23
                                           MANUEL L. REAL
24                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
